ORIGINAL                                                    07/15/2020


                  IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AF 06-0536


                                           AF 06-0536
                                                                             FILED
                                                                             JUL 1 5 2020
IN THE MATTER OF THE ELECTION                                             Bowen Greenwood
                                                                        Clerk of Supreme Court
OF A COUNTY COMMISSIONER                                                    Err/  of Monta na
                                                                    O   R
AND COURT REPORTER TO THE
DISTRICT COURT COUNCIL




       The terms of County Commissioner member Randy Brodehl and Court Reporter
member Glenda Travitz expired on June 30,2020. The Court thanks Mr. Brodehl and Ms.
Travitz for their service to the District Court Council, to this Court, and to the people of
Montana.
       Pursuant to § 3-1-1602(1)(c)(iii), MCA, an election was held by the Montana
Association ofCounties and Flathead County Commissioner Randy Brodehl was re-elected
as the County Commissioner member to the District Court Council.
       Pursuant to § 3-1-1602(1)(c)(iv), an election was held by the Montana Court
Reporters Association and Court Reporter Glenda Travitz was re-elected as the Court
Reporter member to the District Court Council.
       Now, therefore, I, Mike McGrath, Chief Justice ofthe Supreme Court of the State
of Montana, in accordance with the results of said procedure, do hereby CERTIFY that
Randy Brodehl and Glenda Travitz were re-elected as members of the District Court
Council for three-year terms that expire on June 30, 2023.
       The Clerk is directed to provide a copy of this Order to Randy Brodehl, Glenda
Travitz, the Montana Secretary of State for filing, the State Bar of Montana, and the Office
of the Supreme Court Administrator.
       IN WITNESS WHEREOF I have set my hand and caused the seal of this Court to
be affixed this       day of July, 2020.